J-A20033-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JAMES E. KARR                              :
                                               :
                       Appellant               :   No. 1510 WDA 2018

      Appeal from the Judgment of Sentence Entered September 20, 2018
               in the Court of Common Pleas of Allegheny County
             Criminal Division at No(s): CP-02-CR-0001155-2015


BEFORE: BOWES, J., OLSON, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                         FILED NOVEMBER 12, 2020

       James E. Karr (“Karr”) appeals from the judgment of sentence imposed

following his conviction of one count of second-degree murder, two counts

each of aggravated arson and cruelty to animals, and three counts of arson.1

We affirm.




____________________________________________


1 See 18 Pa.C.S.A.            §§   2502(b);    3301(a)(1)(i),   (ii),   (a.1)(i),   (ii);
5511(a)(2.1)(i)(A).
J-A20033-20


        In its Opinion, the trial court detailed the factual and procedural history

underlying the instant appeal, which we adopt as though fully set forth herein.

See Trial Court Opinion, 10/29/19, at 1-9.2, 3

        Karr filed a timely Notice of Appeal and a court-ordered Pa.R.A.P.

1925(b) concise Statement of errors complained of on appeal.

        On appeal, Karr raises the following issues for our review:

        I. Did the trial court err in admitting statements that [] Karr made
        to police, as [] Karr was subject to a custodial interrogation that
        violated Miranda v. Arizona[, 384 U.S. 436 (1966)], and/or the
        statements were not voluntarily made?

        II. Did the trial court abuse its discretion in admitting multiple
        instances of “prior bad acts” evidence under Pa.R.E. 404(b) over
        defense objection?

        III. Did the trial court abuse its discretion in admitting the
        Facebook posts that Doreen Collins [(“Collins”)] read into
        evidence, as the posts were not properly authenticated?

Brief for Appellant at 6.

        In his first claim, Karr asserts that the trial court erred in failing to

suppress all of the statements he made while he was in police custody. Id.

at 16. Karr claims that



____________________________________________


2   Firefighters found the burned remains of a dog in the residence.

3 Relevantly, on December 8, 2015, Karr filed a Motion to Suppress the
statements he made to police, and evidence recovered from his cell phone
and other searches. Karr argued that police obtained the statements, in
violation of Miranda, after he had requested an attorney and indicated that
he did not wish to speak with police. Following a suppression hearing, the
court granted suppression as to all statements Karr made prior to 4:49 p.m.

                                           -2-
J-A20033-20


      [d]uring a more that 13.5-hour custodial detention, [] Karr’s free
      will was overborne through physical and mental pressure, and
      extraordinarily coercive interrogation techniques that culminated
      with [] Karr only making an inculpatory statement more than 12
      hours after the custodial interrogation and detention began and
      only after repeatedly (and to no avail) invoking his rights to
      counsel and to remain silent.

Id. According to Karr, he was worried about not being able to take his anti-

seizure medication while he was in custody, and he only gave his consent for

police to search his mother’s home so that he could get his medication more

quickly. Id. at 22. Karr claims that he was not provided with any food until

after 3:00 p.m. Id. at 24. Karr also argues that he was tired after being

detained for more than 12 hours.       Id. at 24-25.    According to Karr, the

detectives told him “to respect [the victim’s] memory by confessing….” Id.

at 27. Karr contends that the detectives continued to pressure him to confess,

even when he said he could not remember what had happened that night. Id.

at 27-28. Additionally, Karr argues that a third detective entered the room at

6:33 p.m., and “suggested a scenario of reduced culpability.” Id. at 29; see

also id. (arguing that Karr’s statement mirrored the explanation offered by

the third detective). Karr avers that the police violated Karr’s right to counsel

several times; the police did not honor Karr’s asserted right to remain silent

and Karr’s final waiver of his Miranda rights was invalid, because it was

induced by coercion, and therefore, involuntary. See id. at 30-43. Karr also

claims that his statement was involuntary under the totality of the

circumstances, including the length and condition of detainment, police


                                      -3-
J-A20033-20


attitudes toward Karr, and Karr’s physical and psychological state. See id. at

43-47.

            An appellate court’s standard of review in addressing a
      challenge to the denial of a suppression motion is limited to
      determining whether the suppression court’s factual findings are
      supported by the record and whether the legal conclusions drawn
      from those facts are correct.       Because the Commonwealth
      prevailed before the suppression court, we may consider only the
      evidence of the Commonwealth and so much of the evidence for
      the defense as remains uncontradicted when read in the context
      of the record as a whole. Where the suppression court’s factual
      findings are supported by the record, the appellate court is bound
      by those findings and may reverse only if the court’s legal
      conclusions are erroneous. Where the appeal of the determination
      of the suppression court turns on allegations of legal error, the
      suppression court’s legal conclusions are not binding on an
      appellate court, whose duty it is to determine if the suppression
      court properly applied the law to the facts. Thus, the conclusions
      of law of the courts below are subject to plenary review.

Commonwealth v. Jones, 121 A.3d 524, 526-27 (Pa. Super. 2015) (citation,

brackets and ellipses omitted).

      In its Opinion, the trial court set forth the relevant law, addressed Karr’s

claim, and concluded that it lacks merit. See Trial Court Opinion, 10/29/19,

at 9-13.   The trial court acknowledged that Karr had invoked his right to

counsel early in the interrogation. See id. at 11. However, the trial court

concluded that Karr’s confession was voluntary, stating that “[a]fter a lengthy

break during which [Karr] sat alone, sometimes appearing to doze, [Karr], on

his own volition, sought out detectives, waived his rights to incriminate himself

and to counsel[,] and provided a detailed confession to the murder of [the

victim]. [Karr’s] decision to confess was unconstrained and free.” Id. at 13;


                                      -4-
J-A20033-20


see also id. at 11-12 (stating that Karr voluntarily, and “on his own initiative,”

knocked on the door of the interrogation room at approximately 4:54 p.m.

and asked to speak to detectives). The record supports the trial court’s factual

findings, and we discern no abuse of its discretion in its legal conclusions. See

Commonwealth v. Edwards, 903 A.2d 1139, 1150-51 (Pa. 2006) (affirming

suppression court’s finding, which was supported by the record, that the

appellant, not the police corporal, who initiated further conversation after

initially invoking his right to counsel). Therefore, for the reasons stated by

the trial court, see id. at 9-13, Karr is not entitled to relief on this claim.

       In his second claim, Karr avers that the trial court abused its discretion

by admitting evidence of prior bad acts under Pa.R.E. 404(b).4            Brief for

Appellant at 48.      Karr claims that the Commonwealth introduced evidence

regarding previous allegations of domestic violence between Karr and the

victim, with the prejudicial intention of portraying Karr as a serial abuser. Id.

According to Karr, the trial court incorrectly determined that the evidence was

probative of Karr’s motive, and as a chain or sequence of events leading to

the instant crime. Id. at 49. Instead, Karr argues, the challenged incidents




____________________________________________


4 Pennsylvania Rule of Evidence 404(b)(2) provides that evidence of crimes,
wrongs or other acts “may be admissible for … proving motive, opportunity,
intent, preparation, plan, knowledge, identity, absence of mistake, or lack of
accident. In a criminal case[,] this evidence is admissible only if the probative
value of the evidence outweighs its potential for unfair prejudice.” Pa.R.E.
404(b)(2).

                                           -5-
J-A20033-20


were distinct, and many occurred long before the arson. Id. Karr specifically

challenges testimony concerning the following incidents:

         Testimony concerning a 2011 incident at the victim’s house,
          during which the victim told the responding officer that Karr
          was intoxicated and had thrown her down the stairs, and Karr
          was found with a bottle of lighter fluid and threatening to burn
          down the house;

         Testimony that in a 2014 call to the victim’s house, police found
          Karr intoxicated, and the tires of victim’s car were punctured;
          and

         The court record keeper’s testimony concerning the victim’s
          pursuit of a Protection From Abuse Order against Karr.

Id. at 50-57.

      In its Opinion, the trial court set forth the standard of review and

relevant law concerning the admission of Rule 404(b) evidence, addressed

Karr’s claim, and concluded that it lacks merit.      See Trial Court Opinion,

10/29/19, at 13-17. The court reviewed the testimony of each challenged

incident, and concluded that “[e]ach instance of conduct was probative of the

fact that [Karr’s] animus [towards the victim] continued to escalate over time

until [Karr’s] actions resulted in the ultimate crime, the murder of [the

victim].” Id. at 16. Additionally, the trial court concluded that any error in

its admission of the evidence was harmless, in light of the overwhelming

evidence of Karr’s guilt, including his own confession.           Id. at 16-17.

Discerning no abuse of the trial court’s discretion, we affirm on the basis of its

Opinion as to Karr’s second claim. See id. at 13-17.




                                      -6-
J-A20033-20


      In his third claim, Karr contends that the trial court erred by admitting

Facebook posts, which were read into evidence by the victim’s friend, Collins.

Brief for Appellant at 58.   Karr argues that the Facebook posts were not

properly authenticated, “as neither direct nor circumstantial evidence

established that [] Karr authored the posts.” Id. According to Karr, Collins’s

testimony that Karr had sent her a friend request on Facebook was insufficient

to establish that the challenged posts were, in fact, authored by Karr. Id. at

60; see also id. at 61 (arguing that “there was no evidence that [] Karr told

Collins that he wrote the posts.”). Karr claims that the posts were not personal

correspondence between him and Collins; Collins had no intimate knowledge

regarding his statement of mind at the time; and Collins acknowledged that

she had not spoken with Karr about these posts. Id. at 61-62.

      In its Opinion, the trial court set forth the relevant law regarding

authentication of evidence, addressed Karr’s claim, and concluded that it lacks

merit. See Trial Court Opinion, 10/29/19, at 17-20. The trial court stated

that “[f]irst and foremost, [Karr] admitted to detectives during his

interrogation that he authored some of the posts.” Id. at 19-20. As we upheld

the trial court’s determination that Karr’s Miranda rights were not violated,

supra, we reject Karr’s apparent contention that we may not consider Karr’s

own admissions regarding the Facebook posts. Additionally, the trial court

concluded that there was sufficient circumstantial evidence, presented

through Collins’s testimony, to corroborate Karr’s identity as the author of the


                                     -7-
J-A20033-20


Facebook posts. Id. at 20. We discern no abuse of the trial court’s discretion,

and affirm on the basis of its Opinion in rejecting Karr’s final claim. See id.

at 17-20.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/12/2020




                                     -8-
1-OPINION
            Circulated 10/16/2020 03:54 PM